DETAILED ACTION

1.	Claims 1-5 and 16-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 


Response to Arguments

4.	Applicant’s arguments, with respect to the rejection(s) under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant argues that claims 1-5 and 16-30 are not directed to an abstract idea and that they recite a practical application and transform any supposed idea into something more. Examiner respectfully disagrees. For example, first, for claim 1, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. The claim language is directed to generating a matrix format from another format based on removing zeros. This can be interpreted as mathematical processing, a mental process, or merely done via paper and pencil. In the response to arguments (page 7 final paragraph) applicant argues that “In contrast, the claims as with the representative language noted above, describe specific implementations of methods and apparatuses employing various analytical tiling and indexing approaches, in conjunction with analyses of cache misses and bound properties, which reduce resource requirements for the processing of sparse matrices which following the claimed processing can be used programmatic operations and the like.” However, none of this is actually recited in claim 1. I.e. under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no additional limitations that integrate the abstract idea into a practical application. The only limitation recited in claim 1 is the abstract idea itself; and furthermore; removing zero value data can be interpreted as merely an improvement to the abstract idea. Thus improving the abstract idea is still an abstract idea. Lastly, under step 2B are there additional limitations indicative of an additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. Again the only limitation in the language of claim 1 is the abstract idea. 

Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-5 and 16-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

7.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. They are highlighted below (underlined, italicized): 

1. A computer-implemented method, comprising:  
generating one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.. 

8.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no additional limitations that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 

9.	Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. They are highlighted below (underlined, italicized): 

16. A system, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to generate one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.

10.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “at least one processor,” and “memory” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor,” and “memory” no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

11.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to 

21. A processor, comprising: 
one or more circuits to generate one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.

12.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “”one or more circuits” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more circuits” is no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

13.	Dependent claims 2-5, 17-20, and 22-30 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. 


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 2, 16, 20-21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub. 2017/0293659) in view of Chilimbi et al (hereafter Chilimbi)(US Pub. 2017/0193361).
	Huang was cited in the previous office action dated 06/09/20211.

As to claim 1, Huang discloses a computer-implemented method (abstract), comprising:
	Generating one or more matrices from one or more sparse matrices of data, based, at least in part, on removing zero value data from the one or more sparse matrices of data ([0112] and [0131] and fig. 6 and 8 matrix 405 may be a sparse matrix, removing zeroes. Storing remaining 8x8 matrix data. Being derived using CSR format but not limited to.).
	
17.	Huang does not explicitly disclose the generating is generating one or more tiled format matrices. However, Chilimbi discloses the generating is generating one or more tiled format matrices (fig. 8, [0004], [0069], and [0098] sparse matrix is tiled using Column tiled compressing sparse row format. Thus, generating tiled format matrices. The instant claim language does not further detail the generating beyond reciting the removing zero value data; and does not further limit the tiled format matrices in the claimed limitations. Thus cited prior art in combination, teaches the claimed limitations as currently recited.)

18.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Huang, by generating one or more tiled format matrices, as taught by Chilimbi, for the benefit of providing a neural network training performance optimization framework (Chilimbi [0003]-[0004]). 

As to claims 2, 20 and 27-28, Huang discloses generating the one or more tiled format matrices in a compressed sparse row (CSR) format or a compressed sparse column (CSC) format (Huang [0131], CSR, CSC and Chilimbi [0069] compressed sparse row format).

20.	As to claims 16 and 21, the claims are rejected for similar reasons as claim 1 above. 


21.	Claims 3-5, 17-19, 22, 23, and 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Chilimbi in view of Nurvitadhi et al (hereafter Nurvitadhi)(US Pub. 2019/0205746).
Nurvitadhi was cited in the previous office action dated 06/09/20211.

22.	As to claims 3, 4, 24 and 29-30, the combination of Huang and Chilimbi does not disclose generating using a respective tile identifier and a positional offset in the tile, tile specific indices for non-zero value elements; and multiplying the one or more tiled format matrices having the removed zero value data by a dense matrix of data in parallel using a plurality of streaming multiprocessors (SMs) of a second processing unit where the second processing unit is a graphics processing unit.
	However, Nurvitadhi discloses generating using a respective tile identifier and a positional offset in the tile, tile specific indices for non-zero value elements ([0410] offset); and multiplying the one or more tiled format matrices having the removed zero 

23.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Huang and Chilimbi, by incorporating the offset and multiplication of Nurvitadhi, in combination with tiled format matrices having removed zero value data, as taught by Huang, for the benefit of increased processing efficiency and further, reduced computations for sparsity is supported in addition to improve efficiency from reducing compute, storage, and data moves while maintaining good accuracy (Nurvitadhi, [0003] and [0251]).

24.	As, to claim 5, the combination of Huang, Chilimbi, and Nurvitadhi discloses storing data for the one or more tiled format matrices to a Level 1 (L1) cache for the streaming multiprocessors (Nurvitadhi [0134], attached L1 cache).

25.	As to claims 17, 18, 22, 23, the combination of Huang, Chilimbi, and Nurvitadhi discloses wherein the instructions when executed further cause the system to: multiply the one or more sparse matrices of data by a dense matrix of data, the one or more sparse matrices of data having a higher ratio of zero-value elements to non-zero elements than the dense matrix of data; and wherein the instructions when executed further cause the system to: multiply the one or more tiled format matrices having the 

26.	As to claims 19 and 24, the claim is rejected for similar reasons as claim 4 above.
	
27.	As to claim 25, the combination of Huang and Nurvitadhi discloses wherein the one or more circuits are configured to: obtain the one or more sparse matrices of data and a second matrix of data for a first layer of a deep neural network; and pass a product of the one or more sparse matrices of data and the second matrix of data to a second layer of the deep neural network (Nurvitadhi [0196]-[0199]).

28.	As to claim 26, the combination of Huang, Chilimbi, and Nurvitadhi discloses wherein the deep neural network is a generative adversarial network (GAN), a convolutional neural network (CNN), or a recurrent neural network (RNN) (Nurvitadhi [0195]-[0196] and [0207] RNN).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182